                   Case 2:19-cv-01502-EFB Document 20 Filed 05/20/20 Page 1 of 2


1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     CHARLES MUHLENHAUPT
6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                                  -o0O0o-

12
     CHARLES MUHLENHAUPT,                                           No. 2:19-cv-01502-EFB
13

14                           Plaintiff,
                                                                    STIPULATION AND [proposed]
15                                                                  ORDER FOR EXTENSION OF
                                                                    TIME TO FILE PLAINTIFF’S
16
              v.                                                    REPLY TO MOTION FOR
17                                                                  SUMMARY JUDGMENT
     Andrew Saul,
18   COMMISSIONER OF SOCIAL SECURITY,
19
                       Defendant.
20   _______________________________________/
21            It is hereby stipulated between the parties by their opposed counsel, the undersigned, that
22
     plaintiff may have until June 5, 2020, to file a reply brief in this matter.
23
              This is a first request, based on plaintiff’s counsel having three or four other federal court
24

25   briefs due between now and the end of May and also having an unusually large number of hearings

26   in May, including five this week and at least three others in the last week of May.
27
     Dated:        May 18, 2020                                     /s/ Jesse S. Kaplan
28                                                                  JESSE S. KAPLAN



                                               [Pleading Title] - 1
               Case 2:19-cv-01502-EFB Document 20 Filed 05/20/20 Page 2 of 2


1                                                                     Attorney for Plaintiff
2

3                                                                     McGREGOR W. SCOTT
                                                                      United States Attorney
4                                                                     DEBORAH LEE STACHEL
5
                                                                      Regional Counsel, Region IX
                                                                      Social Security Administration
6

7    Dated: May 18, 2020                                               /s/ per e-mail authorization
8                                                                     MARGARET LEHRKIND
                                                                      Special Assistant U.S. Attorney
9                                                                     Attorney for Defendant
10

11

12

13
                                                     ORDER
14

15
             For good cause shown on the basis of this stipulation, the requested extension of
16

17   plaintiff’s time to file a reply brief is granted. Plaintiff time to file a reply brief is extended to
18   June 5, 2020.
19
             SO ORDERED.
20

21

22   Dated: May 20, 2020.                            ______________________________
                                                     EDMUND F. BRENNAN
23                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



                                                [Pleading Title] - 2
